DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
35 USC § 112, 6th Paragraph
The claim limitations "machine” and “system” have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because the limitations use non-structural terms "machine" and “system” coupled with functional language "transforming” and “for recording” without reciting sufficient structure to achieve the function. Furthermore, the non-structural terms are not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, these claim limitations will be interpreted to cover the corresponding structures described in the specification that achieves the claimed functions, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph limitations: It is unclear which structures correspond to the machine and system.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitations treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention since the structure of the terms interpreted under 35 U.S.C. 112 6th paragraph/35 U.S.C. 112(f) are not described in the specification.
he following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 25, 32, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claims 25, 32, and 39 each recite the limitation "the coffee is optimized for health benefits of an end user”.  As it is unclear what constitutes optimization of health benefits, the claims are indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 5,322,005 to Enomoto in view of US 6,106,877 to Allington.
Regarding claims 21, 24, 25, 26, 27, 28, 31, 32, 33, 34, 35, 38, 39, and 40 Enomoto discloses a machine that transforms coffee beans into coffee including a roasting system (10), a grinding system (motor 46, grinder/cutter 42), and a brewing system (water tank 51, heater 54, and pipe 53) inside of a single self-contained unit (Fig. 1). Enomoto also discloses a pod containing coffee beans (meshed case that temporarily stores coffee beans (abstract)/bowl shaped 
Enomoto does not disclose an identifier, recipe retrieval, and recording system, nor state that the beans are green.
However, Allington discloses an infrared laser (col. 3, ln. 41-59) that reflects off of/scans a green unroasted coffee bean (col. 4, ln. 50-52). A reflectometer/optical sensor monitors the light reflected and terminates roasting at a point based on the intensity of the reflected light (col. 3, ln. 41-59, ie. identifier, suitable DNA), a recipe retrieval based on the desired color and wavelength is retrieved to stop roasting when the desired color is reached (col. 3, ln. 41-59), a system for recording and presenting data is used (control and display, col. 6, ln. 9-25), the color of roasting is set by a user (col. 3, ln. 41-59) (ie. optimized for user health and taste profile).
The advantage of using the laser and reflectometer with the identifier of the green coffee beans of Allington and the recipe settings and recording and display system of Allington is to monitor roasting and accurately determine when optimal and desired roasting conditions have been reached. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the roasting system of Enomoto to include the laser, reflectometer, and green coffee beans of Allington and the recipe settings and recording and display system of Allington in order to monitor roasting and accurately determine when optimal and desired roasting conditions have been reached.
Regarding claims 22, 23, 36, and 37 Enomoto does not state the times claimed. Applicant does not state that these values are critical. It would have been an obvious matter of design In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) or since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Further the language relates only to actions performed by the apparatus and therefore does not structurally distinguish from the prior art. (MPEP 2114). No structure is recited to produce brewed coffee in the times in the claims. Additionally it would have been obvious to one of ordinary skill in the art to roast, grind, and brew coffee in the claimed times in order to timely create drinkable coffee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761